John A. Fogleman, Justice. I am persuaded that the reversal of the judgment in this case is required for want of substantial evidence to remove the determination of just compensation from the realm of speculation and conjecture as to the availability of the residual property for the poultry business theretofore conducted thereon. I dissent, however, from that part of the court’s opinion relating to the examination of W. D. Davis with reference to his contract for the sale of fill dirt. I agree that the testimony was not admissible to show special benefits to appellees as a result of the taking. The point on which appellant relies is: “The Trial Court erred in refusing to admit testimony as to the sale of dirt by appellees to appellant ’s contractor. ’ ’ Appellant relates an offer of proof of a contract between appellees and a contractor constructing a part of the highway for the sale of not less than 300,000 cubic yards of dirt at four cents per cubic yard, or $12,000, or more. The entire argument made here has to do with appellant’s contention that the contract showed that special benefits accrued to appellees’ residual lands by reason of the taking. Not one word of that argument has anything to do with the credibility of W. D. Davis or the weight to be given to his testimony. Matters not argued here are deemed waived. Gordon v. Street Imp. Dist. No. 1 of Gillett, 242 Ark. 599, 414 S.W. 2d 628. In spite of this, the majority undertake to justify the admission of the rejected evidence. Nothing whatever was said by Mr. Davis on direct examination about the value of his land, either before or after the taking. Furthermore, nothing was said by him, on direct examination, about the use to which his remaining land could be put. He did say that it could not be used in the poultry business. The matter appellant sought to inject had nothing whatever to do with impeachment of Mr. Davis or with his credibility or the weight to be given to his testimony. On cross-examination, Davis did respond that he could not get to the 18-acre tract south of the highway. Appellant started to ask Davis if he had not used the land for purposes other than pasture, when the trial court sustained an objection by appellees’ attorney for immateriality. Appellant’s attorney argued then, as now, that the testimony went to the enhancement of the property. Appellees’ attorney stated that there was no contention that this property was damaged in any manner other than by being severed. Later, appellant’s attorney, not appellees’, asked Davis his opinion as to the highest and best use of the land after the taking. He stated that since poultry raising was cut out, and the remainder not large enough for a cattle operation, he did not know. In response to a later question as to what he considered to be the highest and best nse of the 18-acre tract after the taking, Davis replied that he could not get to it and it was landlocked. In making an offer of proof for the record, appellant sought to prove the above mentioned contract entered into some six months after the taking. The court again refused to admit the testimony. Not a word was said by anyone about impeachment, credibility, or weight to be given the testimony. Appellant’s attorney flatly stated that the offer was made simply to place “in the record the amount of profits he has gotten off of dirt off that same portion of land.” Appellant argued in the lower court, as it does here, that testimony of this nature is admissible by authority of City of Little Rock v. Moreland, 231 Ark. 996, 334 S.W. 2d 229. However, that ease has nothing to do with impeachment, credibility, or weight to be given to an owner’s testimony. The arguments made by appellant are not even suggestive of the propriety of admission of the evidence for the limited purpose stated in the majority opinion or to any limitation of that consideration by admonition to the jury. Be that as it may, points not properly raised in the court below cannot be considered here. Widmer v. Ft. Smith Vehicle & Mach. Co., 244 Ark. 971, 429 S.W. 2d 63; Greiner Mtr. Co. v. Sumpter, 244 Ark. 736, 427 S.W. 2d 8; Insured Lloyds v. Mayo, 244 Ark. 802, 427 S.W. 2d 164; Ingle v. Marked Tree Equip. Co., 244 Ark. 1166, 428 S.W. 2d 286. This rule prohibits consideration of the impropriety of a court’s action upon grounds other than those stated in a specific objection made by an appellant. Industrial Farm Home Gas Co. v. McDonald, 234 Ark. 744, 355 S.W. 2d 174. The specific objection made by appellant waived all other objections. Woods v. Pearce, 230 Ark. 859, 327 S.W. 2d 377; Wagnon v. Barker, 236 Ark. 55, 364 S.W. 2d 314. The basis for admission of the testimony upon which the majority relies, not having been asserted at trial, should be unavailing here. Missouri St. Life Ins. Co. v. Fodrea, 185 Ark. 155, 46 S.W. 2d 638. Any other rule is unfair to the trial court, which has never been presented with the issue or given a chance to rule upon it. This is an appellate court and the issues we can raise are limited largely to questions of jurisdiction, or to matters which support the action of the trial court. I have been unable to determine how the majority ever reach this point. It seems odd indeed to say that testimony elicited by appellant from its adversary on matters not covered on direct examination opens the gate to it to bring otherwise inadmissible and prejudicial testimony through the back way. This statement of the matter seems to me to be quite unfair to appellees, who have never had an opportunity to meet this argument either in the trial court or here. Appellees’ attorney might well have argued that the trial court should exercise its discretion to limit the cross-examination of the owner so as to exclude the matters appellant sought to show. See, 5 Nichols on Eminent Domain, 3d Ed., 277, S. 18, 45 [2], This might result in exclusion of the price to have been paid for the dirt to be sold from the land, or of the quantity to be sold, or of all facts pertaining to the contract. Conceivably, there would be other arguments which do not come to mind upon abstract consideration, but which would readily occur to an able advocate faced with the question. It is significant to me that the majority were unable to (or at least did not) cite a single authority for its ruling on this point. A motion for new trial should not be made a vehicle for decision of questions not properly presented during the trial. It has long been the rule in this state that objections not made in the course of the trial cannot be set out for the first time in a motion for new trial. Mills v. Robertson, 201 Ark. 170, 144 S.W. 2d 731; Haley v. Brewer, 220 Ark. 637, 249 S.W. 2d 128. I am aware of, and subscribe to, this court’s practice of deciding questions which might arise upon a retrial ordered on reversal, when that question is properly before the court. I consider the decision of questions either not properly raised in the court below or presented here, as well as those which have been waived by an appellant, to be highly improper. The practice of searching out and deciding all questions which might be said to be presented in a record was long ago rejected by this court in favor of decisions only upon those questions upon which a decision is invoked. Western Clay Drainage Dist. v. Day, 138 Ark. 181, 210 S.W. 338. See, also, Bradley County Road Imp. Districts Nos. 1 & 2 v. Jarratt, 144 Ark. 260, 222 S.W. 14. Upon appeal we can consider only those issues which arose and were decided by the trial court. Carter Truck Line v. Gibson, 195 Ark. 994, 115 S.W. 2d 270. Actually, as an appellate court, we have no jurisdiction to decide questions not decided by the trial court. Sauve v. Ingram, 200 Ark. 1181, 143 S.W. 2d 541. Even if the point were properly before us, I would not reverse because of it. The circuit court and this court both have held that the evidence was inadmissible to show special benefits. Appellant was quite candid with both the trial court and this one in taking the position that evidence of these “profits” would be taken to show an enhancement in value of the property after the taking. Whether or not offered testimony was admissible as going to the credibility of Davis or the weight to be given to his testimony (which I do not concede), its value for that purpose is so insignificant that it should be excluded because the danger of the jury’s misuse for the incompetent purpose is apparently great. McCormick, Evidence, 136, § 59; Shepard v. United States, 290 U.S. 96, 54 S. Ct. 22, 78 L. Ed. 2d 196; Southwestern Publishing Co. v. Horsey, 230 P. 2d 319 (9th Cir. 1956); State v. Schleigh, 310 P. 2d 341 (Ore. 1957); 29 Am. Jur. 2d 310, Evidence, § 262. I respectfully submit that tbis question should be reserved until it has arisen, been decided by a trial court, and presented in a manner which, affords tbe advocate for the party against whom the rule would be applied an opportunity to present arguments from tbe perspective of his client.